Citation Nr: 0533969	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  05-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increase rating for tinea pedis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel






INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from July 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that the severity of his tinea pedis and 
the type of treatment he has received qualifies him for a 
higher disability rating.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, an evaluation 
of 30 percent is warranted if the record shows:
dermatitis or eczema involving 20 to 40 
percent of the entire body or 20 to 40 
percent of exposed areas affected, or; 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of six weeks or 
more, but not constantly, during the past 
12-month period.

An evaluation of 60 percent is warranted if the 
record shows:
more than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period.

It is presumed that the veteran is seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

A review of the claims folder shows that the veteran has 
received extensive treatment at VA and private facilities for 
his tinea pedis.  The treatment records show that the 
veteran's treatment has ranged from wearing special socks to 
being prescribed a variety of medications, to include Nizoral 
and Carmol, but there is no clear indication whether any of 
these medications are corticosteroids or other 
immunosuppressive drugs and, if so, the prescribed frequency 
of their use.  Although the veteran has been afforded VA 
examinations to assess the current severity of his 
disability, the Board finds the current VA examination that 
is of record is insufficient to render a decision on this 
claim.  When the veteran was examined by the VA in August 
2002, it was noted he had tinea pedis, but there is nothing 
in the report that indicates the frequency with which the 
veteran has been treated with corticosteroids and such 
information is critical for a proper application of the 
rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806.  Although there is a great deal of evidence in the 
claims folder, the Board is unable to make a clear 
determination as to whether the veteran's level of disability 
warrants an increased rating because the evidence of record 
does not adequately address the rating criteria.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
provide the contact information of any VA 
or private physicians that have treated 
him since the June 2004 BVA decision.  
The RO should obtain any records 
associated with this treatment.

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of the 
veteran's tinea pedis.  The claims folder 
must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.

All pertinent pathology of the service 
connected tinea pedis, which is found on 
examination, should be noted in the 
report of the evaluation.  Further, the 
examiner should express an opinion as to 
whether the veteran's tinea pedis has 
been treated with corticosteroids or 
immunosuppressive drugs, and if so, the 
frequency with which the drug was given 
to the veteran.  Specifically, the 
examiner should state whether either 
Nizoral or Carmol, drugs mentioned in the 
treatment records, is a corticosteroid or 
other immunosuppressive drug.  A complete 
rationale for all opinions should be 
provided.

3.  The RO should then adjudicate the 
issue of entitlement to an increased 
rating for tinea pedis.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  However, the veteran is hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim for an increased rating for tinea pedis, and may 
result in a denial of this claim.  38 C.F.R. § 3.655 (2005).  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

